DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al., US 2014/0072289.
In regard to claim 20, Lim et al., US 2014/0072289, discloses a VCM (Voice Coil Motor) comprising: 
a housing member comprising an upper plate (see figure 2, element 240a) and a lateral plate (see figure 2, element 240b) extending from the upper plate (see para 62); 

a coil (see figure 2, element 221) disposed on the bobbin (see para 54); 
a magnet (see figure 2, element 210) disposed between the coil and the lateral plate of the housing member (see para 54); and 
an upper elastic member (see figure 2, element 241a) coupled to the bobbin (see para 62).

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	In regard to claims 1-19, the prior art does not disclose a VCM with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the upper elastic member comprises a first fixing part, a second fixing part coupled to the bobbin and a connection part connecting the first fixing part and the second fixing part, wherein an upper surface of the magnet is contacted with the first fixing part of the upper elastic member, and wherein the connection part of the upper elastic member moves to a position lower than that of the first fixing part of the upper elastic member, when a first direction driving current is supplied to the coil, as stated in claim 1 and similarly stated in claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2014/0327790, discloses a camera with elastic support members; however, the prior art does not specifically disclose wherein the connection part of the upper elastic member moves to a position lower than that of the first fixing part of the upper elastic member, when a first direction driving current is supplied to the coil. US 2012/0025633, discloses a camera with an upper elastic member spaced in housing; however, the prior art does not specifically disclose wherein the connection part of the upper elastic member moves to a position lower than that of the first fixing part of the upper elastic member, when a first direction driving current is supplied to the coil. US 2014/0355120, discloses a camera with an upper spring member; however, the prior art does not specifically disclose wherein the connection part of the upper elastic member moves to a position lower than that of the first fixing part of the upper elastic member, when a first direction driving current is supplied to the coil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs